DISSENTING OPINION.
LAMM, J. —
I agree to the first paragraph of my Brother’s opinion and to so much of the second paragraph as holds that the two judgments Ryan- held against Caldwell could not be pleaded by answer as a set-off against Caldwell’s claim for unliquidated damages sounding in tort for the wrongful conversion of his two mules. If A sues B for damages for~assault and battery, B may not by answer set-off a promissory note or a judgment debt against A’s claim for the tort.
But in so far as the opinion in terms and by name overrules Wagner v. Furniture Co., 63 Mo. App. 206; *32Lewis v. Gill, 76 Mo. App. 504; State to use v. Hudson, 86 Mo. App. 501; Bowen v. City of Holden, 95 Mo. App. 1, and in so far as it, in effect, holds that the letter of the set-off statute overrides the spirit of the exemption statute, and in so far as it is warrant of authority to the sheriff to set-off Caldwell’s smaller judgment against Ryan’s two larger judgments when mutual executions come into his hands, I dissent.
The intent of the law-giver, when.that can be got at, must be read into the letter of the law. The purpose of the law illuminates the text. Statutes on the same subject-matter must be construed together and ' no part of the obvious legislative intent must perish by construction. These are good sayings, worthy of all acceptance. The statute of set-off and the statute of exemptions come into court in a given case hand in hand. Pull effect must be given to every written provision of each of them, provided they can be reconciled and made harmonious. If, however, the dry letter of the text in the one seems to run counter to the dry letter of the text in the other, then what shall we do? Or, what is more to the point, if the dry letter of the one, rigidly applied, strikes down the large and good purpose of the other, then what shall we do ¶ Are the courts powerless ? By no means. We are not driven to • a narrow view. We need not sourly say that the letter of the statute on set-off should be followed though to do so destroys the great purpose of the exemption law— though in following it we put it within the power of a creditor to circumvent its wise public policy — nay more, give the aid of the law to the wrong-doer. Precisely that result would follow if we do not stand like a stone wall between that law and those who seek' its emasculation or overthrow by one oblique device or another. Such is our settled policy on the usury law (a law peculiarly subject to shrewd and heartless circumvention), why not here?
*33Take a case — A owes B and B puts Ms claim in judgment. Everything that A has, including two mules, is exempt. B knows that to be so and casts about, in his mind, for some plan to circumvent the exemption laws and to coerce payment from A in spite of the law. He cannot levy an execution on the mules. The statute is in his way. An execution failing, he tries replevin (any other trick would do as well). Having wrongfully got possession under his writ, he does not abide the result of the suit but wrongfully sells the mules and pockets the money. Eeturn of the mules is thereby made impossible. Presently he is cast in the replevin suit. The exempt mules being out of the way, A sues him in conversion for their value. Judgment goes in favor'of A and execution issues. B then sues out execution on his former judgment and when the mutual executions come into the hands of the sheriff, are we to be told that the exemption law no longer applies, but the set-off statute applies, which statute with stiff letter tells the sheriff he must set off A’s judgment against B’s? There is no escape from the conclusion that if the law allows that, then the law allows B to wrongfully convert A’s exempt property and thereby pay his debt by such wrongful conversion. If that be the law then the maxim, “No one shall profit by his own wrong,” is whistled down the wind, and in its place we put a new doctrine to the effect that the exemption law only controls those who obey it in its spirit and acquiesce in its humane and benevolent provisions, but it may be dodged and laughed at by the long-headed and cunning, who have the wish and will to shoot out their lip at it. To my mind the judgment for the value of the mules stands for the mules themselves, and, the mules being exempt, so is the judgment.
The proposition under discussion is not new to the *34courts. In Wilson v. McElroy, 32 Pa. St. 82, McElroy’s exempt property was seized and sold. Thereupon he instituted an action in trespass. The court below charged/as follows: “Another point arises on the question of damages which calls for our' opinion. Ordinarily, when a debt of the owner is paid by an unlawful judicial sale of his property it is allowable to take it into account in mitigation of damages..... But in this case, under the exemption law, it is not allowable to deduct that amount from the value of the property — were it otherwise, the object of the law could be easily frustrated. A creditor having a claim of $500, otherwise hopeless, could seize the $300 worth of property, and allow for it the whole amount of his claim, which would be more than the damages sustained. Thus the creditor would get part of his debt and the debtor’s family nothing. This might be just and fair, but would not carry out the intent of the law.” On that charge it was ruled on appeal: “There is no soundness in the error assigned to the charge of the court, on the subject of defalcating the amount of the debt extinguished, or alleged so to be, by the sale made. To .allow it in an action of trespass for disregarding a debtor’s demand of the benefit of the exemption law, would in most cases result in a palpable evasion of the humane provisions of the act of Assembly.”
In a later case in that court, Thall’s Appeal, 119 Pa. St. 425, it appears that Thall (an old man) conveyed all his property to his son-in-law, Chilson, and Chilson undertook to support him and his wife during their natural lives. Becoming dissatisfied with the arrangement, Thall sued in equity to cancel the conveyance but was cast in that suit and costs were adjudged against him to the amount of $400. It seems the parties thereupon made a new arrangement by which the son-in-law was to pay Thall $150, per annum, in quarterly payments. The son-in-law undertook to enforce *35his judgment for costs by execution, which was returned nulla bona. Thereupon, he went into equity and sued to have his judgment for costs set off against said yearly allowance until fully paid. It was held that at law Thall was entitled to the benefit of the exemption laws and what the plaintiff could not do at law by way of stripping this old man of his support he could not do in equity.
In Beckman v. Manlove, 18 Cal. 388, Beckman recovered judgment against Manlove, a sheriff, for seizing and selling exempt property under execution. Thereupon the sheriff procured an assignment of the judgment against Beckman upon which the execution issued and moved the court to set-off the later judgment against the former. His motion being denied, he appealed. The court, by Cope, J., (Stephen J. Field, Chief Justice, concurring), said: “We think the relief asked was properly refused. The defendant was sued as a wrongdoer, and, as between him and the plaintiff, the judgment for the value of the property must be regarded as standing in the place of the property itself. He cannot be allowed to take advantage of his own wrong, and by an illegal act defeat the purpose of the statute. A different doctrine would operate a practical repeal of the exemption laws.”
In Duff v. Wells, 7 Heisk. 17, Mrs. Wells (then Whitley) had a judgment against Duff. . Subsequently, she brought suit against him by replevin for a cow. This cow “was entitled to the protection of the exemption laws.” Mrs. Wells was cast in the cow case, judgment going against her and her spouse for the value of the cow with damages for its detention. Thereupon they moved the court to set-off her judgment against Duff’s judgment for said value of the cow and damages. The court, nisi, did this, thus wiping one hand with the other, and Duff lost his cow but paid his judgment debt.* In reversing the case the Supreme Court of *36Tennessee held set-off could not be allowed, because: “A party by his tortious act, and with a purpose to defeat the exemption laws, might possess himself of his debtor’s property, be sued therefor, allow judgment to go against him for damages for the value and detention of the property, and then upon motion satisfy such judgment by having it credited uopn the judgment in his favor against the party whose property he had converted; and thus defeat the policy of the law exempting, for the benefit of families, property from execution. ’ ’
The question again came before the Supreme Court of Tennessee in Collier v. Murphy, 90 Tenn. 300. In that case plaintiff sued for wages as a laborer. Defendant armed himself with an assignment of a judgment against plaintiff and, relying on the statute of set-off, pleaded his assigned judgment in stoppage of plaintiff’s claim. In reply plaintiff insisted the wages due him were exempt from execution, attachment or garnishment, ergo, that his debt was not subject to- be set-off by a claim in no way springing out of his contract relation with defendant. Plaintiff ’s contention, disallowed below, was allowed on appeal, the court saying: “Exemption statutes are entitled to a liberal construction. The manifest purpose of the Legislature was to exempt this amount of wages from any kind of coercive process of the law. If such a demand cannot be reached by attachment or execution or garnishment, is it a claim subject to be set off by a claim or demand in no way springing out of the contract under which the wages were earned? We think the exemption laws cannot be defeated by such a construction of the- statute concerning set-offs.....While the language used in the Act of 1871, strictly construed, would protect such wages only from ‘ execution, attachment, or garnishment,’ yet the whole spirit of the act is such *37that we think this claim was not subject to any manner of legal seizure. ’ ’
In Collett v. Jones and Hall, 7 B. Mon. 586, the question came before the Supreme Court of Kentucky. In that case it was argued that though the debtor was entitled to specific property as exempt from seizure under execution, yet that the law contented itself with protecting his remedy for the recovery of that specific thing and not the remedy for general damages. In answering that contention it was well said: “In exempting certain articles or species of property from execution, it prohibits a seizure of them by the creditor, and, expecting obedience, it leaves the consequences of the disobedience to be determined by the general principles of the law. Of these principles, one of the most important is that the mandate of the statute shall be enforced, and its authority maintained, by discountenancing every violation of its letter or spirit, and especially by withholding the aid of the law from giving effect to any such violation, and, in many cases, by affording a positive remedy for the redress of the injured party, and to deprive the wrongdoer of the fruits of his wrongful act. If a judgment creditor, seizing and appropriating the privileged property for the satisfaction of his debt, in violation of the statute, is entitled to a decree setting off the damages recovered for the seizure, against his debt, his illegal act is in effect sanctioned and legalized, the authority of the statute in the particular instance is prostrated, and a way opened for its successful violation in every case. Hpon this principle the creditor would be absolutely secure in the appropriation of the privileged property to his debt, if he could succeed in placing it beyond the reach of a specific remedy. The statute imposes no peculiar duty or burthen on the debtor, and no restriction of Ms right or remedy, but gives unconditional exemption to certain property. And it is the province of the courts *38to give to it such effect as not to allow, and much, less to encourage, either a violation or evasion of its provisions.”
In a like case, Ex parte Hunt and Tally, 62 Ala. l. c. 2, it was said: “Of what avail is the judgment, or the exemption to the debtor, if so soon as the judgment is obtained, it may be extinguished by the machinery of a set-off? He is deprived of the property, and of his constitutional and statutory rights, and the creditor, it may be, who set these at defiance, profits by his wrong. The judgment for the value of the property so far partakes of the character of the property as to connect itself with the right of exemption which was attached to the property. [Thompson on Homesteads, paragraphs 748, 892, 893,] The circuit court did not err in disallowing the set-off.”
In Treat v. Wilson, 65 Kan. 729, it was attempted to set-off a judgment against a judgment for the value of the exempt property. In denying that right, it was said: “Can the defendant have his judgment set off against such judgment? Clearly not. Tt was shown that the span of horses taken on execution were exempt to plaintiff and could not have been seized on execution or on other legal process for the collection of plaintiff’s debt when taken. The judgment recovered by plaintiff was. for the value of this exempt property. The judgment so obtained stands in the place of the property and is exempt to plaintiff. As defendant could not have seized the horses exempt to plaintiff on execution issued for the enforcement of his judgment if they had remained unsold, because they were exempt, he cannot, by way of set-off in this action, or other legal proceeding, seize and apply the judgment obtained by plaintiff as the owner of such exempt property.”
In Reynolds & Churchill v. Haines, 83 Ia. 342, it was contended that when personal property, exempt from execution, is destroyed by fire the avails of an in*39surance policy upon such property was not exempt.In disposing of that contention (the case calling for it) the court used language- in point in the case at bar, thus: “The money due on the policy stands in the place of the property destroyed, and this must be true whether the money takes the place of the property by contract, or is acquired in invitum by proceedings against the owner. It is plain that a trespasser, by appropriating the property and converting it to his own use, cannot make it subject to the payment of the owner’s debts by holding the value of the property the measure of the debtor’s damages for the trespass, subject to garnishment by the creditors. If he could do this, it would be a convenient method to defeat the exemptions of the statute.”
In Atkinson & Co. v. Pittman, 47 Ark. 464, it was held that a motion to set-off one judgment against another was only a substitute for an execution or garnishment and would not be allowed where one of the judgments was exempt. That court cited as authority Curlee v. Thomas, 74 N. C. 51, in which a like doctrine was announced and in which that court said: “The plaintiff can be in no better situation, and the defendants no worse, by this short-hand way of getting the benefits of an execution without its burdens. To give effect to such motions as this, would be, in many cases, to deny the benign protection of the Constitution.”
That the letter of the statute on set-offs must give way to the spirit of the exemption statutes has also been held in Elder v. Frevert, 18 Nev. 446; Deering & Co. v. Ruffner, 32 Neb. 845; Millington v. Laurer, 89 Ia. 322; and in Stagg’s Heirs v. Piland, 31 Tex. Civ. App. 245. (In one of the syllabi of this case it was said: “A judgment cannot be offset against a claim for the proceeds of exempt property wrongfully converted, as this would render the exemption laws ineffective.”) [See, also, Craddock v. Goodwin, 54 Tex. 578.]
*40Many of the foregoing cases were decided on statutes of set-off and exemption in vital provisions similar to our own, so that it would seem the decisions of the Kansas City Court of Appeals, now overruled, do not stand alone upon Indiana eases based on mere equitable doctrines, in the absence of a statute of set-off.
A ease in the St. Louis Court of Appeals, Bauer v. Teasdale, 25 Mo. App, 25, is in point. In that case one Warner (a brother-in-law of Teasdale) had a judgment against Bauer. Teasdale bought it for a song to use as an offset against Bauer’s claim to accrue for making a book-case for Teasdale. His attempt to use it as an offset was denied below and. Teasdale appealed. Thompson, J., speaking for Lewis, P. J., and Rombauer, J., said: “It [the purchase of the judgment] was merely a device to collect Warner’s judgment from the plaintiff by depriving the plaintiff of the benefit of the statute [of exemptions]. The justice, and after him the circuit court, held that this device ought not to succeed and we are of the same opinion. The statute, which exempts a certain amount of personal property, or money in lieu of other personalty, in the hands of poor debtors, has always been liberally construed in this State, for the purpose of effecting the intention of the Legislature, which is consonant with a sound and humane public policy. The statute would be of little value, if it could be evaded in this way. A month’s wages of a laborer are exempt from execution under a statute of this State; but if such a device as the defendant has here resorted to, should he allowed to succeed, every corporation, or other proprietor employing laborers, would be upheld in buying claims against them at a discount and in setting them off at the end of the month against their wages, thereby allowing their families to starve.....It is true that the statute [citing it] in terms exempts certain personal property ‘from attachment and execution,’ and makes no refer*41ence to the case of a set-off or counterclaim. But the judgment of a court allowing a set-off or a counterclaim has merely the effect of applying the plaintiff’s demand, or a portion of it, to the payment of the defendant’s demand against the plaintiff, and is hence in substance a mode of execution, and as we are not to stand upon the letter- of the statute, hut are to construe and administer it according tó' its meaning and purpose, we are clear that the defendant’s second counterclaim was rightly disallowed.”
. There is a new remedial statute known as the Attorneys ’ Lien Act (Laws 1901, p. 46). That law vitally affects judgments. Under given circumstances it gives an attorney an interest in the judgment, though this interest is the creature of the law and is not spread of record in the first instance. Now, if the dry letter of the set-off statute is to be mechanically applied, what becomes of the attorney’s lien? May it be gouged into and carved up because the courts are powerless to protect it? An answer to that question may be found by considering the broad judicial treatment of that remedial statute, which in terms creates a right but is silent on the remedy to enforce the right. When the courts discovered that the statute gave no remedy, were they baffled in finding adequate ones? Not at all— they levied tribute here, there and yon. They drew their remedy from the fertile womb of the common law, from analogy, and in some instances from the doctrines of equity. [Wait v. Railroad, 204 Mo. 491.] So, the law in its wisdom for high reasons of state creates homestead and exemption rights in its citizens. As nature abhors a vacuum, so the State abhors paupers. These rights are a perennial fountain of good. The exercise of them wrongs no man because one man deals with another knowing there is an impassable obstacle in the road of stripping to nakedness his debtor. The statute of exemptions provides for stopping an execu*42tion or attachment levy and seizure of exempt property. Ordinarily, that is remedy enough. But if it prove inadequate because the creditor does not follow the path leading to an execution or attachment seizure, but hews out a path of his own to arrive at the same end, may the law not use astuteness to thwart the cunning of those who so violate its spirit? To my mind there ought to be but one answer to that question. To my mind Caldwell’s judgment for the value of his mules stood for the mules and it makes no difference how these mules were seized. They could not.be seized at all, neither by execution or by attachment, on the one hand, or by (what amounts to the same thing in the end) set-off or conversion, on the other.
But enough has been said. The decisions of the Kansas City Court of Appeals referred to are sound law. They give a reasonable, a practical and equitable construction to the law of set-off and the law of exemption. They follow the great body of judicial utterance and construction elsewhere, and therefore should be praised — not blamed, buttressed — not overthrown.
There is a section of the set-off act which gives ample authority for a motion to set-off one judgment against another in court. It was not the theory of that statute that the matter should be thrown into the hands of the sheriff alone and be only adjusted by him on mutual executions. Section 4495, Revised Statutes 1899', reads: “Whenever any circuit court shall render final judgment in causes in which the parties shall be reversed, and shall sue and be sued in the same right and capacity, such court may, whether such judgment be rendered in the same court or not, if required by either party, set off such judgment the one against the other, and issue execution in favor of the party to whom the balance may be due, and credit such execution with the amount of such set-off.”
Under the authority of the foregoing section, it is not left alone to sheriffs to act, the courts themselves *43take a hand in setting off one judgment against another, and when they are called upon to do- so in a given case it is their duty to so read the set-off law as not to dim, lop off or destroy the exemption law hut administer them both so as to do even and full justice. It has been held that replevin suits are so flexible as to protect and adjust the equities between litigants. Why, then, is it that in administering the statute of set-off, the cold, naked, rigid letter of the statute must be followed, and the eternal principles of right between man and man lost sight of?
What say the maxims? Summum jus, summa mjuria, i. e., rigid law is the greatest injustice — or too strict interpretation of the law is frequently productive of the greatest injustice. Apices juris non sunt jus, i. e., the extremity of justice is injustice, -or, as liberally construed by a scholar, “right too rigid hardens into wrong.”
As put by Thayer, J. (Life Ins. Co. v. Roth, 122 Fed. l. c. 858): “For the purpose of ascertaining the intention of the lawmaker, a court is not confined exclusively to the language of the act, although its language must be given due weight, but should consider as well the circumstances which led to its adoption, and the evil that it was designed to remedy. When this is done, it is competent for a court to declare that a thing which may be within the letter of a statute is not governed by the statute, because it is neither within its spirit, nor within the intention of the lawmaker.”
It would but overload the ease to cite our own numerous decisions to the same effect. The judgment of the circuit court was right. It preserved Caldwell’s exempt mules, transmuted into a money judgment, because of Evan’s wrongful act, as beyond reach of any judicial seizure to pay Eyan’s debt, and that is the spirit of the law.
Accordingly the judgment should be affirmed.
Graves, J., concurs.